Citation Nr: 0531260	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for neurodermatitis, to 
include as due to exposure to herbicides.

3.  Entitlement to a rating in excess of 10 percent for 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970, and from August 1972 to August 1974 and 
received an honorable discharge.  He also served on active 
duty from August 1974 to July 1978 and was discharged under 
conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in January 1999 and February 
1999.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied service 
connection for PTSD; to date, the Chairman of the Board has 
not ordered reconsideration of this decision.

2.  The evidence received since the December 1997 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The preponderance of the evidence is against a finding 
that the veteran has neurodermatitis which is due to exposure 
to herbicide exposure or otherwise related to service.

4.  The veteran's epididymitis is manifested mainly by pain; 
there is no recurrent symptomatic infection requiring 
draining, frequent hospitalization, or intensive management.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's final December 1997 decision denying service 
connection for PTSD; the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (1998).

2.  The criteria for service connection for neurodermatitis, 
including as due to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 101, 501, 1110, 1116, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).

3.  The criteria for a rating in excess of 10 percent for 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 
4.115a, 4.115b, Diagnostic Codes 7523, 7524, 7525 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen

The Board denied a claim for service connection for PTSD in 
December 1997 on the basis that the veteran's stressors were 
not verified.  To date, the Chairman of the Board has not 
ordered reconsideration of this decision, and it is therefore 
final.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

The veteran filed to reopen his claim for service connection 
for PTSD in July 1998.  In January 1999 the RO denied the 
claim, seemingly on the merits.  A second RO decision, dated 
in February 1999, found that new and material evidence 
sufficient to reopen the claim for service connection for 
PTSD had not been submitted.   The veteran has appealed. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001). Consequently, the Board is deciding this 
appeal under the older version of the regulations.

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (1998).  

The evidence of record at the time of the Board's December 
1997 decision included service medical records, service 
personnel records, numerous VA progress notes, and a February 
1992 letter from the United States Marine Corps' Records 
Service Section.

Relevant evidence received since the Board's decision 
includes a photocopy of a Statement in Support of Claim 
signed in October 1990 and date stamped February 1999, a 
second Statement in Support of Claim also dated in February 
1999, the transcript of an August 1999 local hearing, and VA 
progress notes.

The Statement in Support of Claim, which was signed in 
October 1990 and date stamped in February 1999, includes 
statements by the veteran that he saw two people killed in 
combat: Christopher A. Jackson killed August 1969 "at Dong 
Ha," and Sgt. David Gonzalez killed March 1970 "around Da 
Nang."  Yet this document was already considered by the 
Board in its December 1997 decision, which showed that the 
Marine Corps had been contacted to verify these stressors.  
At that time, the Marine Corps found that their records did 
not show that the individuals the veteran asserted he 
witnessed being killed were attached to his unit.  See Board 
of Veterans' Appeals Decision, pages 7 and11; see also letter 
from the United States Marine Corps' Records Service Section 
dated in February 1992.  The second February 1999 Statement 
in Support of Claim, which was attached to the first, simply 
noted that the veteran was attaching a copy of his response 
to the VA's letter requesting detailed information.

At his August 1999 hearing, the veteran testified that he was 
a truck driver in Vietnam but that he also acted as a guard, 
went on patrols "and everything."  He stated that he could 
not remember their names, but he had seen people get shot, 
get killed, "and other things."  Yet this testimony is 
essentially cumulative and redundant in that it only provides 
further vague details of alleged Vietnam stressors.  This 
evidence, while obviously not part of the record at the time 
of the Board's December 1997 decision, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The VA progress notes relate only to recent treatment of the 
veteran's current symptoms.  They do not relate to any 
unsubstantiated fact (such as alleged stressors).  Medical 
records describing the veteran's current condition, as it 
exists about 30 years after service, are not material to the 
issue of service connection and are not sufficient to reopen 
a claim for service connection based on new and material 
evidence.  See Morton v. Principi, 3 Vet. App. 508, 509 
(1992).  

In short, the evidence submitted since the Board's 1997 
decision does not bear directly and substantially upon the 
issue at hand, is not probative of the issue at hand, and is 
not material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  Therefore, the claim is not reopened.

II.  Service connection

The veteran asserts that service connection is warranted for 
neurodermatitis due to exposure to herbicides while stationed 
in the Republic of Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 501(a), 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, chloracne or other acneform diseases consistent with 
chloracne shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).

The veteran did serve in the Republic of Vietnam and 
therefore he was presumptively exposed to herbicides.  
Neurodermatitis, however, is not a disability that qualifies 
for presumptive service connection due to exposure to 
herbicides, and service connection on a presumptive basis 
must therefore be denied.  See 38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Service medical records show no record of complaint, 
diagnosis or treatment of neurodermatitis.  He did check the 
box for skin problems on a report of medical history dated in 
July 1972.  However, no medical diagnosis of any skin 
disability appears in the service medical records until May 
1977, when he was diagnosed as having pseudofolliculitis 
barbae.  Yet the Board cannot consider this record because it 
originated during the veteran's period of service from which 
he was discharged under conditions other than honorable.  To 
qualify for veteran's benefits, a former service member must 
demonstrate that he is a "veteran" within the meaning of 
the veteran's benefits statutes.  A "veteran" is defined by 
38 U.S.C.A. § 101(2) as "a person who served in the active 
military...service, and who was discharged or released 
therefrom under conditions other than dishonorable."  A 
discharge from service under other than honorable conditions, 
issued because of willful and persistent misconduct, will be 
considered to have been issued under dishonorable conditions, 
and bars entitlement to veteran's benefits.  38 C.F.R. 
§ 3.12(d)(4).  Moreover, the veteran did not appeal a January 
1979 administrative decision by the RO which found that his 
discharge under conditions other than honorable constituted a 
bar to VA benefits of that period of enlistment.

The veteran's post-service medical record is made up almost 
entirely of VA progress notes dated between May 1985 and May 
2004.  There are also two undated Agent Orange Registry Code 
Sheets received in September 1998 and February 1999.  
Progress notes from May 1985 show that he complained of skin 
rashes in hot weather off and on and was diagnosed with 
possible neurodermatitis.  An Agent Orange progress note that 
seems to be from around the same time showed that all lab 
tests and X-rays done as part of the Agent Orange examination 
were normal.  A VA progress note, seemingly dated in December 
1989, showed that the veteran was seen by a dermatologist for 
eczematous dermatitis of the forearms and legs, and was 
diagnosed with the same.  The undated Agent Orange Registry 
Code Sheet, which was received in September 1998, showed a 
definitive diagnosis of neurodermatitis.  A progress note 
dated in November 1998 showed a diagnosis of folliculitis 
barbae.  It also showed some dry skin on rear end and groin 
along with a history of longstanding fungus of the feet and 
nails.  The second undated Agent Orange Registry Code Sheet, 
received in February 1999, showed diagnoses of folliculitis 
barbae and tinea [illegible].  In August 2000 the veteran 
reported "no skin problems."  A progress note dated in 
November 2000 showed that the veteran complained of 
generalized itching but the examiner found no rash.  In May 
2002 a VA progress note showed that the veteran's skin was 
"warm and dry."  The same was shown in February 2004.  

Service connection for neurodermatitis must also be denied on 
a direct basis.  For the periods of service that may be 
considered, there is no record of in-service complaint, 
treatment or diagnosis of neurodermatitis.  Moreover, to the 
extent the veteran current even has neurodermatitis, no 
medical opinion has been submitted which relates it to his 
active duty.  
.
To the extent that the veteran himself has claimed he 
currently has neurodermatitis which is related to service, as 
a layman he has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection for 
neurodermatitis, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's service-connected epididymitis is rated under 
Diagnostic Code 7599-7525.  When an unlisted residual 
condition is encountered which requires an analogous rating, 
the first two digits of the diagnostic code present that part 
of the rating schedule most closely identifying the bodily 
part or system involved, with a "99" assigned as the last 
two digits representing all unlisted conditions.  38 C.F.R. 
§ 4.27.  

The RO rated the veteran under Diagnostic Code 7525, 
epididymo-orchitis, chronic only, which is rated as urinary 
tract infection.  Compared to the other disabilities 
available for analogy, the anatomical location and the rating 
criteria necessary of hospitalization and of "intensive 
management" make for an adequate analogy.

Orchitis is rated as urinary tract infection.  A 10 percent 
rating requires long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating requires recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring intensive management.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525.

VA progress notes dated in October 2000 showed a history of 
epididymitis.  The veteran also complained of groin pain, 
scrotal pain, and scrotal swelling.  Progress notes dated in 
November 2000 showed that he was on terazosin and 
antibiotics.  He continued to have prostate problems and had 
questionable jock itch.  A VA examiner again noted the 
veteran's history of epididymitis in December 2000, and in 
January 2001 the veteran complained multiple times of right 
testicular pain.  

In April and May 2001 VA progress notes showed that he had a 
history of prostatitis.  A progress note from June 2001 
showed that he complained of right groin pain. 

An August 2002 VA examination report showed that there was a 
history of infrequent swelling of the testes with some 
associated soreness.  The veteran was last seen by an 
urologist at Bay Pines in October 2000 at which time he was 
treated with Terazosin and levofloxacin.  He denied any 
recurrent urinary tract infections, renal colic, or bladder 
stones.  

A VA progress note dated in February 2004 showed that there 
was a small subcutaneous nodule on the left scrotal skin 
inferiorly, with no testicular tenderness.  A second February 
2004 note showed that the veteran requested evaluation of a 
growth to his testes and frequent urination not associated 
with increase in thirst.

There is no evidence of epididymitis with recurrent 
symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year) and/or 
intensive management, i.e., the veteran's epididymitis does 
not require the degree of medical attention commensurate with 
a 30 percent rating under DC 7525.  It appears that his 
epididymitis comes and goes, and there were no complaints 
related to this condition between August 2002 and February 
2004.  Indeed, the most recent major flare up related to his 
epididymitis took place some three years ago.  Because the 
veteran does not meet the requirements for a 30 percent 
rating for epididymitis, the current 10 percent rating is 
correctly assigned.  38 C.F.R. § 4.31.

Because there is no record of atrophy of one or both of the 
testes, nor removal of one or both testis, Diagnostic Codes 
7523 and 7524 do not apply.  See 38 C.F.R. § 4.115b, DC 7523 
and 7524.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board has also considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
claim, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)). The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In this case the unfavorable RO decision that is the basis of 
this appeal was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  See Pelegrini, at 120 and VAOPGCPREC 
7-2004 (June 24, 2004).  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.  

In this case, the May 2003 and December 2003 letters were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in May 
2003 and December 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the RO's May 2003 letter contained a request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a June 
2004 supplemental statement of the case (SSOC).

The veteran requested a hearing before a Veteran's Law Judge 
for which he was scheduled on June 8, 2005.  He was notified 
of the time and location of the hearing via letter in April 
2005.  He failed to appear for this scheduled hearing, and 
there is no record that a request for another hearing was 
ever made.  

VA also satisfied its duty to assist the claimant by 
obtaining his available medical records.  He was also 
afforded a VA examination.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  Therefore, a 
decision on the merits at this time does not violate the VCAA 
nor prejudice the veteran.

ORDER

The claim for service connection for PTSD is not reopened.

Service connection for neurodermatitis is denied.

A rating in excess of 10 percent for epididymitis is denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


